Citation Nr: 9932477	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-05 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 to November 
1962.

In December 1969, the Department of Veterans Affairs (VA) 
Regional Office (RO) denied entitlement to service connection 
for nerves, characterized as an emotionally unstable 
personality.  Notice was mailed to the veteran that same 
month.  The veteran did not appeal.  Therefore, his claim 
became final.  38 U.S.C.4005(c) (1964); 38 C.F.R. § 19.153 
(1969), now codified as 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1999).  Thereafter the record shows that 
the veteran made several attempts to reopen his claim but the 
denial was confirmed and continued.  In December 1996, the 
veteran again sought to reopen his claim.  In June 1997, 
however, the RO confirmed and continued the denial of service 
connection for a psychiatric disorder, previously referred to 
as nerves, now diagnosed as a bipolar disorder, although it 
appears as though the RO adjudicated the claim on a de novo 
basis.  The veteran appealed, and in March 1998, the RO 
issued to him a statement of the case (SOC), noting that the 
claim was considered based on all the evidence of record.  In 
March 1998, the veteran perfected the appeal.  Of record is 
an April 1998 memorandum substantiating that the RO had 
determined that new and material evidence had been submitted 
to reopen the veteran's claim.  

On appellate review in January 1999, the Board of Veterans' 
Appeals (Board) remanded the claim for due process 
considerations.  Although the issue certified for appeal is 
entitlement to service connection for an acquired psychiatric 
disorder and on remand in January 1999, the issue was 
presented as being in a de novo stance, the Board finds that 
the issue on appeal must be restyled to indicate that the 
veteran's claim must first be adjudicated on a finality 
basis.  The United States Court of Appeals for the Federal 
Circuit and United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (the Court) have held that the Board must 
preliminarily decide that new and material evidence has been 
presented in a case that was previously adjudicated, before 
addressing the merits of the claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).  Additionally, a remand does not 
constitute a final decision of the Board; thus, the 
characterization of the issue in January 1999 is not binding.  
38 C.F.R. § 20.1103 (1999).  In light of the foregoing, the 
Board will commence adjudicating the veteran's claim on a 
finality basis and proceed therefrom.

In April 1999, the veteran submitted additional statements in 
support of his claim.  VA regulations provide that any 
pertinent evidence submitted by the appellant or 
representative which is accepted by the Board, under the 
provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under § 
19.37(b) of this chapter, must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC).  38 C.F.R. 
§ 20.1304 (1999).  In this matter, it is noted that the 
veteran also submitted a waiver of initial RO review; thus, 
the provisions of Section 20.1304 are satisfied.  


FINDINGS OF FACT

1.  In December 1969 decision, service connection for nerves 
was denied.  The veteran did not appeal.

2.  The evidence received since the RO's December 1969 
decision consists of duplicate service medical records and 
additional medical reports.  Included with the medical 
evidence is a January 1997 medical statement indicating that 
the veteran's in-service diagnosis of "emotionally unstable 
personality" was a misdiagnosis and during service the 
veteran had a Bipolar type II disorder and that has been the 
diagnosis since service.

3.  The newly submitted evidence bears directly and 
substantially upon the issue at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

5.  VA has fulfilled its duty to assist and obtained evidence 
necessary for an equitable disposition of the veteran's 
appeal.

6.  The evidence clearly and unmistakably demonstrates that 
the veteran's psychiatric disorder existed prior to service.

7.  Developmental defects, including personality disorders 
and mental deficiencies, are not disabilities within the 
meaning of VA legislation.

8.  In any event, the veteran's pre-existing psychiatric 
disorder was not aggravated by service or any events from 
service beyond its natural progression.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the RO's December 1969 
decision, which denied service connection for nerves is new 
and material; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156(a) (1999).

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The veteran's acquired psychiatric disorder was not 
aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 1137, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303(c), 3.304 (a), 
(b), 3.306(b)(1), 4.9, 4.127 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The service medical records show on entrance examination in 
November 1960 psychiatric evaluation was normal, and on the 
accompanying Report of Medical History, the veteran denied 
experiencing difficulty with sleeping, frequent or terrifying 
nightmares, depression or excessive worrying, or any nervous 
trouble of any sort.  In February 1962, the veteran sought 
treatment for nerves.  At that time, hysteria was noted and it 
was noted that the veteran had calmed down and was quiet shortly 
thereafter.  Neurological examination was normal.  A February 
1962 Psychiatric Evaluation of Military Personnel report also 
shows that the veteran had developed an acute emotional disorder, 
which required assistance of medical aid and military police.  
The veteran was treated.  In August 1962, the veteran sought 
medical treatment and alleged that his "nerves were shot."  An 
October 1962 report from the Mental Hygiene Clinic shows that the 
veteran was reared in a chaotic family situation which provided 
him with few emotional resources.  The veteran had completed 10 
grades of school, had a lifelong history of difficulties with 
interpersonal relationships, and tended to be a somewhat unhappy 
individual.  The veteran also had several episodes of disruptive 
behavior throughout most of his life.  His military performance, 
however, for the most part, was satisfactory, although he had 
interpersonal difficulties, tendency to attend sick call 
excessively, and disciplinary infractions.  The diagnosis was 
chronic, moderate passive-aggressive reaction, manifested by 
interpersonal difficulties and disruptive behavior.  The report 
also noted stress: none, routine military duties; predisposition: 
severe, lifelong pattern of similar difficulties; and line of 
duty: no: existed prior to service. 

Referring to the aforementioned report, on release from active 
duty examination in October 1962, the examiner recorded "passive 
aggressive re-action" and on the Report of Medical History, 
although the veteran denied having frequent trouble sleeping, 
depression or excessive worrying, loss of memory or amnesia, 
nervous trouble of any sort, etc., the examiner recorded a 
nervous condition affective stomach; attempted suicide.

In July 1969, the veteran was voluntarily hospitalized.  On 
admission, the veteran appeared tense and disturbed.  He 
noted that he had been hospitalized on several occasions 
subsequent to service.  He also stated that he had been 
nervous for about three and a half months subsequent to a 
sterilization operation.  While hospitalized, the veteran was 
treated and thereafter released upon his request.  The 
veteran's spouse characterized him as a "walking accident."  
The veteran also stated that he had a nervous breakdown on 
his marriage day, that he married the only person that loved 
him, and that he did not like being told what to do.  The 
discharge diagnosis was emotionally unstable personality.

In December 1969, service connection for nerves was denied.  
That same month, notice of the determination was mailed to 
the veteran.  The veteran did not appeal.  Following 
notification of an initial review and determination by the 
RO, a notice of disagreement must be filed within one year 
from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C. § 4005(c); 38 C.F.R. 
§ 19.153, now codified as 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  Because the 1969 rating action is final, the 
claim may not be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determination of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a).  "New" evidence "means evidence not previously 
submitted to agency decision makers ... which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim".  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, supra.  The Board must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), i.e., whether the 
newly-submitted evidence bears directly and substantially on 
the specific matter, and whether it is so significant that it 
must be considered to fairly decide the merits of the claim; 
second, if new and material evidence has been presented, 
immediately upon reopening the Board must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Board may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Id.; Winters v. West, 12 Vet. App. 203 (1999) (en banc); 
Justus v. Principi, 3 Vet. App. 510 (1992).

After the RO's December 1969 determination, the evidence of 
record consists of reports numerous medical reports and 
opinions.  

Records from Western State Psychiatric Hospital show that the 
veteran was rehospitalized from August to October 1969 for 
nervousness.  On admission, the veteran stated he was 
recently married and felt that he could not maintain the 
marriage.  Consequently, he became depressed and cut his 
thumb and two fingers.  The diagnosis was schizophrenia, 
chronic undifferentiated, not psychotic now.  

The veteran was rehospitalized in February 1973 for 
nervousness.  The veteran stated that he began experiencing 
nervousness.  He underwent a sterilization operation two 
weeks before his marriage.  He stated that he had no signs or 
symptoms of depression or psychosis.  He felt more secure 
when hospitalized.  The veteran also stated he had low stress 
pressure and had temper tantrums occasionally.  He also liked 
to visit hospitals in order to change his daily routines and 
wanted to associate with strange persons.  The diagnosis 
remained unstable examination.  

A VA discharge summary report dated in December 1974 shows 
that the veteran was readmitted for nervousness.  At that 
time, he again denied symptoms of depression or psychosis.  
The discharge diagnosis was emotionally unstable personality.

An April 1985 Report of Contact shows that the veteran was 
hostile; however, he did not exhibit extreme hostility.  The 
report also shows that the veteran stated that he lapsed in 
certain the areas, such as his marital state, and this scared 
him.  

VA hospital and outpatient treatment reports dated from March 
1986 to July 1987 show continued treatment for depression, 
feelings of hopelessness, and difficulty with sleeping.  From 
April to June 1986, the veteran was hospitalized for 
depression with suicidal ideation.  In April 1986 a diagnosis 
of schizoid personality disorder was made.  A June 1986 VA 
hospital discharge summary report documents the veteran's 
past history.  The report notes that the veteran grew up in a 
poor rural area.  His father was an alcoholic, heroin user 
and physically abusive to the veteran and his mother.  The 
veteran recalled shortly after his parent's divorced, his 
mother was badly burned in a fire.  The veteran witnessed the 
incident.  He explained while warming his sister's shoes in a 
front fire, the shoes caught fire and his mother was badly 
burned.  The veteran added that his mother panicked and 
screamed to him to remain on the couch.  He watched her burn.  
Although she survived, she was severely traumatized.  The 
veteran then recalled that his mother remarried for financial 
reasons.  He added that he thought of running away during his 
adolescent years but his stepfather asked him to stay.  The 
veteran also stated that he was teased and abused by other 
children.  He recalled on one occasion when fighting another 
boy, he became so angry that he "beat the boy senseless" 
and "crippled" him.  Thereafter he entered service.  He 
stated that while in service, he was abused and eventually 
cracked after officers continually yelled at him.  At that 
point, he became psychotic and depressed.  The veteran was 
admitted and treated.  After hospitalization, the discharge 
diagnoses were Axis I: major depression with suicidal and 
homicidal ideation and minimal psychotic features- psychotic 
features and suicidal and homicidal ideation resolved, 
considerably improved at discharge; Axis II: early 
developmental issues, see history of present illness and past 
history, based on a history of physical abuse and separations 
as a child.  

The veteran was rehospitalized from June to July 1987 as 
well.  At that time, the discharge diagnoses was anxiety 
neurosis with depressive features.  Reports during that 
period also record a diagnosis of schizophrenia, 
schizoaffective type, with paranoid features, acute episode.  
Additionally medical reports thereafter show continued 
treatment for depression and suicide ideation associated with 
the death of his girlfriend, his mother's anticipated death, 
and his own deteriorating physical health.  Diagnoses made 
included reactive depression and schizoid personality, 
somatization disorder, and adjustment disorder with a 
depressed mood.

In a September 1987 statement, K. H., M.D., wrote that the 
veteran had received outpatient treatment since 1975.  Over 
the years, he had recurrent depression characterized by 
sleeping difficulties, increased somatic complaints, anxiety 
and anger.  The veteran had difficulty maintaining work, 
handling his feelings and emotions, and suicidal and 
homicidal thought, all exacerbated by worsened physical 
disabilities.  

In January 1997, a staff psychiatrist and two psychiatric 
social workers wrote that the veteran had received treatment 
since 1975 and currently received treatment for a bipolar II 
disorder with intermittent psychotic features (paranoia).  
They wrote that the veteran had been hospitalized several 
times for major depressive episodes which included suicidal 
and homicidal thoughts and hypomania in the form of 
irritability and anger outbursts.  The examiners then wrote 
that the veteran had not received psychiatric treatment until 
service.  In service, the veteran was yelled at and 
embarrassed in the presence of others for poor health.  Thus 
he became depressed and psychotic.  The veteran was also 
hospitalized in 1961 for presenting violent threats against 
others and having somatic delusions.  (It is noted that 
service medical records show that the veteran initially 
received treatment in 1962.)  The examiners then wrote 
subsequent to service, the veteran had been hospitalized 
numerous times for suicidal and homicidal ideation, and 
asserted that the 1969 diagnosis of "emotionally unstable 
personality" was a misdiagnosis.  During service, the 
veteran dealt with a bipolar type II disorder and that has 
been his diagnosis since service. 

VA medical reports, including hospitalization and counseling 
treatment reports, dated from September 1973 to April 1998, 
show continued treatment for symptoms related to stress, 
depression, low self-esteem, occasional suicidal ideation, 
and violence.  Generally, the reports show that the veteran's 
symptoms were exacerbated by his inability to cope with his 
childhood history, mother's illness, and marital and dating 
difficulties.  Diagnoses recorded include schizoid 
personality disorder and depression.  

At VA examination in May 1998, the psychiatrist attempted to 
reconcile the veteran's multiple diagnoses, including the 
diagnosis he was given upon separation from service in 1962.  
The examiner reviewed the veteran's claims folder, discussed 
the evidence of record, and examined the veteran.  In the 
discussion section, the examiner stated it was possible to 
reconcile the diagnoses.  The "unstable personality 
disorder" that was used as a diagnosis on discharge from 
active duty is really what is termed today as a borderline 
character disorder.  If one reads Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV) 
description of borderline character disorder it is 
characterized by instability in interpersonal relationships, 
instability in being able to modulate anger or other emotion, 
issues of fear of abandonment, and issues about power and 
powerlessness.  These symptoms certainly all fit the 
veteran's behavior then and now.  The psychiatrist added that 
the veteran's mood disorder can be characterized as a Bipolar 
Type II disorder with predominantly recurrent, depressive 
episodes.  Although, at times, the veteran has been diagnosed 
as having purely a depressive disorder with recurrent 
depressive episodes, there was no difficulty in combining the 
two diagnoses.  The psychiatrist also stated that he did not 
think that the diagnosis of schizophrenia was appropriate.  
With his bipolar disorder and depressive episodes, the 
veteran showed psychosis and paranoia; however, those 
symptoms certainly could be accounted for with the bipolar 
disorder diagnosis.  Psychosis is frequently part of the 
presenting picture in that diagnostic category.

In terms of the question about the veteran's 1962 diagnosis 
being a "misdiagnosis," the psychiatrist stated he did not 
think it was a misdiagnosis.  The veteran was most impaired 
during his time in service by a character disorder problem.  
The veteran's more recent treatment focused more exclusively 
on the bipolar disorder and attention was not given to the 
character disorder.  The psychiatrist then stated although he 
did not want to complicate the diagnostic dilemma further, 
over the years, what has been missed is that the veteran does 
have another Axis I diagnosis which is post-traumatic stress 
disorder (PTSD) as a result of his early childhood abuse.  
The veteran's early childhood abuse continues to color his 
day-to-day mood states, ability to interact with others, and 
personality development.  A diagnosis of a learning 
disability also influenced the veteran's development and 
ability to relate to others.

The diagnoses were Axis I: bipolar affective disorder, type 
II, with intermittent psychosis and PTSD secondary to early 
severe, chronic childhood physical abuse; Axis II: character 
disorder with borderline and passive aggressive features; 
Axis IV: severity of psychosocial stressors level 3, 
moderate, chronic mental illness with chronic difficulty 
interacting and getting his needs met; and Axis V: GAF level 
35.

At his personal hearing in April 1999, veteran submitted a 
statement written in May 1961 showing that he experienced 
mental difficulties at that time.  During the hearing the 
veteran testified that while in service in 1962 his "head 
swelled up, [he] could not stop it, [his] hands were clenched 
shut and all [he] could think about was kill, kill, kill, 
kill, kill, that's the last [he remembered.]"  Hearing 
Transcript (T.) at page 4.  The veteran added since his 
nervous breakdown, he has been fairly disturbed and 
depressed.  T. at 5.  Since service, the disorder has not 
improved.  He also recalled receiving treatment in 1969, but 
stated that those records were not available.  He also 
testified that since service, he has had difficulty finding 
employment.  T. at 5-10.

In September 1999, the Board requested an independent medical 
expert (IME) opinion.  In response, J. R. W., M.D., Board 
Certified in Psychiatry and Assistant Professor and Senior 
Attending at the University of Missouri at Kansas City, 
acknowledged reviewing the veteran's claims file and IME 
request.  The physician then stated based upon the evidence, 
it was most likely that the veteran had a psychiatric 
disorder prior to service.  The disorder called unstable 
personality disorder (Diagnostic and Statistical Manual of 
Mental Disorders (DSM) II) would undoubtedly be called 
borderline personality disorder today (DSM IV).  The veteran 
met almost all criteria for the disorder including the 
transient paranoid episodes described in the record.  In 
response to whether or not the record shows that the disorder 
is likely to have worsened during his period of service, J. 
R. W. stated that it did not seem likely.  Rather the stress 
of adulthood, the military and the inevitable increasing 
meaningful interactions between people were simply dealt with 
in his inadequate characterological means.  This is the 
"natural progress" of the disorder.  

J. R. W. also stated based upon the evidence he did not think 
there was a major mental illness present such as 
schizophrenia or a bipolar disorder.  He agreed with prior 
psychiatric evaluations contained within, in that the trauma 
of the veteran's childhood was a major etiological factor in 
his character disorder and that in fact he may have chronic 
PTSD as a result of the abuse prior to entering service.  
This along with his personality disorder would certainly 
result in depressions and the affective lability described in 
the record.  The physician added that he could find no 
references that would indicate that he has ever endured a 
manic episode lasting longer than one week or a hypomanic 
episode lasting more than four days.  What is apparent is 
that almost daily variations in mood which are quite 
characteristic of major character disorders.  At the time 
that the veteran was in service, the average age of onset for 
bipolar disorder was around the age of 31.  This would have 
been long after the veteran was discharged from service.

Regarding the veteran's January 1997 medical statement, May 
1998 VA examination report, and September 1999 IME opinion, 
the evidence is new because it was not previously of record 
at the time of the 1969 denial of service connection.  This 
evidence is also material to the veteran's claim, in that, 
without adjudicating the credibility of the evidence 
submitted, the new evidence bears directly and substantially 
on the specific matter, and is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1, (1998); Hodge v. West, 155 F.3d 1356 
(Fed, Cir. 1998); See Hadsell v. Brown, 4 Vet. App. 209 
(1993); 38 C.F.R. § 3.156. 

The record now contains both positive and negative evidence 
indicating that the veteran's psychiatric disorder may have 
been related to service.  In January 1997, physicians' stated 
that the in-service emotional unstable personality diagnosis 
was a misdiagnosis.  During service, the veteran had a 
bipolar type II disorder and that has been the diagnosis 
since service.  In May 1998, a VA examiner reported a 
diagnosis of bipolar II type disorder with predominately 
recurrent, depressive episodes.  In September 1999, J. R. W., 
M.D., asserted that the veteran did not have a major mental 
illness such as schizophrenia or bipolar disorder.  

Under the facts of this case, the evidence, without 
adjudicating the credibility of the evidence submitted, bears 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Service connection for a psychiatric 
disorder may be established if the disorder manifested in 
service or with definite evidence of aggravation, and 
aggravation exists when the evidence demonstrates that there 
is an increase in the disability during service, unless there 
is a showing that the increase is due to the natural progress 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The Board finds that the aforementioned evidence is new, in 
that it was not of record at the prior final disallowance and 
is not cumulative of other evidence of record and it is 
relative to and probative of showing that the veteran's 
psychiatric disorder had its onset in service or increased in 
severity during service.  See generally, Wallen v. West, 
11 Vet. App. 509 (1998); Falzone v. Brown, 8 Vet. App. 398 
(1995); Townsend v. Derwinski, 1 Vet. App. 408, 409-10 
(1991).  Consequently, new and material evidence to reopen 
the veteran's claim for service connection has been 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II. Due Process Considerations

As previously discussed, new and material evidence has been 
submitted to reopen the claim.  Where new and material 
evidence has been submitted, if the claim is well grounded, 
the Board may evaluate the merits of the claim after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Elkins and Winters, all supra.

As noted in the INTRODUCTION section, subsequent to December 
1969, the veteran's claim has received initial RO review on a 
de novo basis.  In the June 1997 rating action and March 1998 
SOC and August 1998 SSOC, the veteran was apprised of 
applicable law and regulation, as well as an adequate 
statement of reasons and bases associated with his claim.  
The RO also provided the veteran with the applicable time 
period to respond.  Here, the requirements of Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) have been satisfied.  
Thus, the Board finds that additional development is not 
warranted and adjudication of the veteran's claim will not 
prejudice his appeal or his enjoyment of any statutory and 
regulatory procedural right.  Bernard, supra.

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107.  In order for a 
claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995); Epps v. 
Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  For the limited 
purpose of determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The record shows that the veteran 
received treatment for passive-aggressive reaction during 
service and that physicians' have stated that his in-service 
diagnosis was a misdiagnosis and recorded a diagnosis of a 
bipolar II type disorder.  The physicians' have also related 
the bipolar disorder to service.  Accordingly, the statements 
create a "plausible" basis that the veteran's claim is 
capable of substantiation.  The VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  After reviewing the 
claims file, the Board is satisfied that all necessary 
evidence has been received for an equitable disposition of 
the veteran's appeal and adequately developed.  

Having determined that the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder is 
well grounded, the Board must now promulgate a determination 
on the merits.  Elkins, Winters.

III.  Entitlement to service connection for an Acquired 
Psychiatric Disorder

Law and regulation

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Service connection may not be allowed for congenital or 
developmental defects because a developmental disorder, is 
not a disease within the meaning of applicable legislation 
referable to service connection.  38 C.F.R. § 3.303(c).

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  It is also important to note in this instance, 
however, that the usual effects of medical treatment in 
service, having the effect of ameliorating conditions 
incurred before enlistment will not be considered service-
connected unless that injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).

It is also noted that under appropriate law and VA 
regulations, the veteran is presumed to be in sound condition 
when he is accepted for service, with the exception of 
disorders noted at the time of entrance into service or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  38 U.S.C.A. § 1132.  Notwithstanding the 
foregoing, this presumption is rebutted where clear and 
unmistakable (obvious and manifest) evidence demonstrates 
that the injury existed prior to service.  38 U.S.C.A. 
§§ 1132, 1137; 38 C.F.R. § 3.304(b).  

The VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Discussion

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  38 U.S.C.A. §§ 1132, 
1137; Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1131, 1132, 1137; 
38 C.F.R. § 3.304(b).  This presumption attaches only where 
there has been an induction examination in which the later-
complained-of disability was not detected.  See Bagby, supra.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  38 C.F.R. § 3.304(b)(1); Crowe v. 
Derwinski, 7 Vet. App. 238, 245 (1995).  

In the case at hand, the service medical records show that on 
the November 1960 enlistment examination report, psychiatric 
examination was normal and that a notation associated with 
any prior psychiatric disability was not made.  Thus, the 
veteran's psychiatric disability was not recorded in an 
examination report within the meaning of Section 3.304(b) and 
the presumption of sound condition attaches.  Maxson v. West, 
12 Vet. App. 453 (1999); Gahman v. West, 12 Vet. App. 406 
(1999); Crowe, supra.  However, under 38 U.S.C.A. § 1137 and 
38 C.F.R. 3.304(b), the presumption of soundness may be 
rebutted by clear and unmistakable evidence that an injury or 
disease existed prior to service.  In this regard, the burden 
of proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that the veteran's psychiatric 
disability existed prior to service and if VA meets this 
requirement, that the condition was not aggravated in 
service.  See Crowe, 7 Vet. App. at 245, citing Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

After review the record, the Board finds that the evidence 
clearly and unmistakably shows that the veteran's psychiatric 
disorder existed prior to service.  In this case, an October 
1962 report from the Mental Hygiene Clinic shows that the 
veteran was reared in a chaotic family situation which 
provided him with few emotional resources and had several 
episodes of disruptive behavior throughout most of his life.  
Thereafter, the report then discussed the veteran's military 
difficulties.  After reviewing the veteran's historical 
account and his independent assessment, an assessment of 
passive-aggressive reaction was made.  The examiner noted 
that the disorder existed prior to service and was not 
incurred in the line of duty.  The predisposition was severe, 
lifelong pattern of similar difficulties.  Thereafter, 
numerous medical reports recall the veteran's social history 
prior to service and related the veteran's disorder to his 
childhood difficulties, particularly a June 1986 VA hospital 
discharge summary report.  Finally, in September 1999, J. R. 
W. stated based upon the evidence, it was most likely that 
the veteran had a psychiatric disorder prior to service.  The 
disorder, called unstable personality disorder (DSM II), 
would undoubtedly be called borderline personality disorder 
today (DSM IV).  After carefully reviewing and weighing the 
evidence of record, the Board finds that it clearly and 
unmistakably shows that the veteran's psychiatric disorder 
existed prior to service.  In this case, the medical 
examiner's 1962 assessment was based on medical history 
provided by the veteran and is supported by contemporaneous 
clinical evidence and a recorded history prior to service.  
See generally, Gahman v. West, 12 Vet. App. at 411; cf. 
Miller v. West, 11 Vet. App. 345, 348 (1998).

It is also noted that in the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing pre-service origin.  38 C.F.R. 
§ 3.303(c).

Because the evidence clearly and unmistakably shows that the 
veteran's psychiatric disability existed prior to service, 
the Board must determine whether the disorder was aggravated 
by service.  See generally, 38 U.S.C.A. § 1131, Gahman, 
supra.

In this case, the Board initially points out that the 
veteran's acquired psychiatric disorder has primarily been 
characterized as a personality disorder, e.g., passive-
aggressive reaction, unstable emotional personality disorder, 
and borderline character disorder.  In this regard, it is 
noted that a personality disorder is considered to be a 
congenital or developmental defect and as such does not fall 
within the legislative meaning of a disease warranting 
compensation.  38 C.F.R. §§ 4.9, 4.127; Winn v. Brown, 8 Vet. 
App. 510 (1996).  Only those chronic acquired psychiatric 
disorders like psychoses and psychoneurosis are considered 
disabilities for VA compensation purposes.  Id.  To this 
extent, service connection for the veteran's personality 
disorder must be denied. 

Nevertheless, although, typically, service connection may not 
be allowed for congenital or developmental defects because a 
developmental defect, is not a disease within the meaning of 
applicable legislation referable to service connection, see 
38 C.F.R. § 3.303(c), Section 4.127 provides that disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service connected.  Thus, in the 
alternative, because the evidence clearly and unmistakably 
shows that the veteran's psychiatric disability existed prior 
to service and that diagnoses of schizoid personality 
disorder, depression, dysthymic disorder, have been made, the 
Board must determine whether the veteran's psychiatric 
disorder was aggravated in service.  

After carefully review and weighing the pertinent evidence of 
record, the Board finds that the veteran's psychiatric 
disorder was not aggravated by service.  In this regard, it 
is initially noted that a preexisting injury or disease will 
be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306; Junstrom v. Brown, 6 Vet. App. 264 (1994); 
cf. Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Here, the 
Board recognizes that there is no medical evidence showing 
that prior to service, the veteran received treatment for a 
psychiatric disorder, that on enlistment examination in 1960 
findings were normal, and that from August to October 1962, 
the service medical records show that the veteran received 
treatment for complaints of nervousness.  

However, in spite of the foregoing evidence, although the 
record shows that the veteran received treatment for the 
disorder while in service, the Board finds that the veteran's 
disability did not increase in severity at that time.  
"Flare-ups" of preexisting condition do not constitute 
aggravation if there is no increase in severity of underlying 
disability.  Hunt v. Derwinski, 1 Vet. App. at 296-97.  It is 
noted that on discharge examination in October 1962 even 
though a diagnosis of passive-aggressive reaction was made, 
clinical evaluation was normal.  Additionally, although on 
the Report of Medical History, a nervous condition affective 
stomach; attempted suicide was noted, at that time the 
veteran denied experiencing nervousness, sleeplessness, 
depression, etc.  After service, although the record shows 
that the veteran continued to receive treatment for his 
disorder, the reports also show that the veteran's symptoms 
were exacerbated by current stressors, such as his marital 
difficulties, mother's illness, girlfriend's death and 
failing health.  Not one of the reports indicates that the 
veteran's problems were related to increased symptoms from 
service.  Further in September 1999, after reviewing the 
veteran's claims folder, J. R. W. stated that it did not seem 
likely that the veteran's disorder worsened during service.  
Considering the foregoing, service connection in this regard 
is not warranted.  38 C.F.R. § 3.303(b)(1); Hunt, supra.

In the alternative, the Board also recognizes that the 
aforementioned evidence possibly indicates that the veteran's 
psychiatric disorder increased in severity during service.  
But, even when assuming, although not conceding, that the 
disorder increased in severity during service, in this case, 
service connection still is not warranted.  The evidence 
clearly and unmistakably shows that the increase was due to 
the natural progression of the disorder and of record is a 
specific finding that the increase in disability was due to 
the natural progress of the disorder.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  As previously noted in September 1999, 
J. R. W. found that it was not likely that the veteran's 
disorder worsened during service.  The physician added rather 
the stress of adulthood, service, and increasing meaningful 
interactions between people were dealt with though the 
veteran's inadequate characterological means.  This was the 
"natural progress" of the disorder.  In addition to the 
foregoing, the Board again points out that on discharge 
examination in October 1962 neurologic and psychiatric 
evaluation was normal and post-service outpatient and 
hospital treatment reports merely show that the veteran 
received treatment for symptoms associated with a mental 
disorder exacerbated by his current life stressors.  Not one 
of the reports shows that the veteran's psychiatric disorder 
increased in severity beyond its natural progression while in 
service.  Thus, when assuming, without conceding, an 
increased in disability, the evidence clearly and 
unmistakably shows that the increase was due to the natural 
progression of the disorder.  To this extent, service 
connection is not warranted.  Id.

Based on the foregoing, the evidence shows that the veteran's 
preexisting psychiatric disorder did not increase in severity 
during service, or, in the alternative, if it did increase in 
severity during service, the evidence clearly and 
unmistakably shows that that the increase in disability was 
due to the natural progress of the disorder.  See Maxson, 
Gahman, Hunt, all supra.

Finally, the Board acknowledges that the record contains 
diagnoses of schizophrenia, a bipolar disorder, depression, 
and PTSD.  In this regard, it is noted that in September 
1999, J. R. W. stated that the veteran did not have a major 
mental illness such as schizophrenia or a bipolar disorder, 
although he agreed with the examiner's comment made in 1998, 
indicating that the veteran may have PTSD stemming from 
childhood trauma.  J. R. W. explained that the record was 
devoid of indications that the veteran endured any manic 
episodes lasting longer than a week or hypomanic episodes 
lasting more than four days.  He added at the time, the 
veteran was in service, the average age of onset for bipolar 
disorder was approximately 31.  This would have been long 
after he was discharged from service, thereby substantiating 
that a diagnosis of bipolar disorder was not appropriate.  
With respect to the diagnoses of schizophrenia, a bipolar 
disorder, and depression (to the extent that it is separate 
from the veteran's personality disorder), the Board finds 
that entitlement to service connection is not warranted.  In 
order to establish entitlement to service connection, there 
must be evidence of a present disability which is 
attributable to such disease or injury.  Where there is no 
evidence of, or allegation of, current disability associated 
with events in service, service connection is not warranted.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  With respect to PTSD, the 
evidence clearly shows that the disorder is related to the 
veteran's childhood trauma.  There is no evidence of record 
indicating that the disorder is in any way related to 
service.  Thus, service connection in this regard is not 
warranted.  Caluza, supra.

It is also noted that despite the testimony presented at the 
April 1999 hearing, the veteran's statements are insufficient 
to establish service connection.  Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Here, the record does not show that veteran possesses such 
expertise.  

After carefully reviewing and weighing the evidence, the 
Board finds that the veteran's currently diagnosed 
psychiatric disorder is not a disability as contemplated by 
VA regulation and, in the alternative, that his disorder was 
not aggravated by service.  As such, entitlement to service 
connection for an acquired psychiatric disorder is not 
warranted and the veteran's appeal is denied.  
38 U.S.C.A. §§ 1131, 1132, 1137, 1153, 5107(b); Gilbert, 
supra; 38 C.F.R. §§ 3.303(c), 3.304 (a), (b), 3.306(b)(1), 
4.9, 4.127.


ORDER

New and material evidence to reopen the claim of service 
connection for an acquired psychiatric disorder has been 
submitted, the appeal is granted to this extent.

The claim of entitlement to service connection for an 
acquired psychiatric disorder is well grounded.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

